BROWNING, J.
The Estate of Hugh Dorsey Lollis, by and through Mary B. Sadler, appeals a non-final order granting Appellee Advent Christian Village, Inc.’s, motion to compel arbitration. We have jurisdiction. See Fla. RApp. P. 9.030(b)(1)(B) & 9.130(a)(3)(C)(iv). We affirm the trial court’s finding that Appellee did not waive the right to arbitrate. However, we reverse the order compelling arbitration and instruct the trial court to hold a hearing as to whether a valid arbitration agreement exists and whether an arbitrable issue exists. See Seifert v. U.S. Home Corp., 750 So.2d 633, 636 (Fla.1999).
REVERSING and' REMANDING with instructions.
ALLEN and VAN NORTWICK, JJ., CONCUR.